DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nathan Smith on 3/22/2022.
The application has been amended as follows:
Claims 17-20 are now cancelled.
Claims 1, 5-16, 21-22 are allowed.
Claim 1, lines 7-9, “wherein the at least two cable segments engaging opposing sides of the first pulley; are independently movable and distinct from one another.” Was replaced by - - wherein the at least two cable segments engage opposing sides of the first pulley and are independently movable and distinct from one another. - - 
This notice of allowance is responsive to applicant’s amendment filed on 1/22/2022.  The amendment and remarks, pages 5-8, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Williams and Jinno.  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical instrument that has at least two cable segments extending through a wrist to a surgical effector to actuate the surgical effector in the multiple degrees of movement, wherein the at least two cable segments engage opposing sides of a first pulley and   are independently movable and distinct from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771